DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 18 Jun. 2020
	Claims 1-7 are pending in this case. Claim 1 is an independent claims


Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 6  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation:
 "the software means" in line 4.  
“the DOM model” in line 12
There is insufficient antecedent basis for this limitation in the claim.

       	  Claim 1 recites “….a developer of the website edits, changes, modifies elements of a structure of the website and a structure of its operation”.  Therefore the claim is rendered indefinite because it is not clear which website elements is being edited, changed, modified by the developer.

Claim 2 recites the limitation:
 "by the equipment" in line 3.  
“at the request of the developer in line 4
There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites “they teach” in line 5
Therefore the claim is rendered indefinite because it is not clear to what “they” are.

Claim 4 recites the limitation:
 “at the request of the developer in line 4
There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation:
 “at the request of the developer in line 3
There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites “they teach” in line 4
Therefore the claim is rendered indefinite because it is not clear to what “they” are.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites ”the software means analyse elements…..”. 
The Examiner suggests the claim be amended to recite ”the software means analyze elements…..”
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  The claim recites “…newly developed website with the changed structure of the website….”. 
The Examiner suggests the claim be amended to recite  “…newly developed website with the changed element structure of the copied website….”
Appropriate correction is suggested.

	The claim recites “…settings of the new website according to settings……….. the website to be hosted on the specific server….. at the server level”
	The Examiner suggests the claim be amended to recite “…settings of the [[new]] newly developed website according to settings……….. the website to be hosted on [[the]] a specific server……
at the specific server level” 	
Appropriate correction is suggested.

Claim 7 recites “…after unifying its structure, elements” 
The Examiner suggests the claim be amended to recite “…after unifying [[its]] webpage structure 
[[,] elements”
Appropriate correction is suggested

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzpatrick (Pub. No.: US 2017/0090734; Date: Mar. 30, 2017).
Regarding independent claim 1, Fitzpatrick disclose a method for developing a website by copying another website and for providing tailored assistance for development having the following stages of operation:
  an URL of a copied website is specified for the software means implementing the method (0017-0019; 0097-0102; 0053; 0122);
at a computer or server level, a developer of the website edits, changes, modifies elements of a structure of the website and a structure of its operation (0025; 0028; 0089; 0097; 0098; 0100; 0128);
the  software means host a new website on a server (0025;0052-0054); 
comprising the following stages:
the software means analyze elements of the structure of the copied website and the structure of its operation, the DOM model (0132; 0134);
 the software means convert elements of the structure of the copied website and the structure of its operation into a unified template, operating environment. (0010-0011; 0075; 0089; 0133)

Regarding dependent claim 3, Fitzpatrick disclose the method for developing a website by copying another website and for providing tailored assistance for development according to claim 1, wherein when hosting a newly developed website with the changed structure of the website and the structure of its operation on the server for displaying on the internet, the software means changes parameters, settings of the new website according to settings, requirements of the server, including wherein the software means customizes the website to be hosted on the specific server in such a wav  that website changes are made at the server level, not at a webpage level (0025;0052-0054).

Regarding dependent claim 5, Fitzpatrick disclose the method for developing a website by copying another website and for providing tailored assistance for development according to claim 1, wherein at the request of the developer, the software means may develop a new website based on a sequence, order of the most commonly performed development actions by other users (0014; 0075-0094; 0102; 0172).

Regarding dependent claim 6, Fitzpatrick disclose the method for developing a website by copying another website and for providing tailored assistance for development according to claim 1, wherein the software means copy and process, namely they change, modify and edit many different websites at once (0025; 0028; 0089; 0097; 0098; 0100; 0128).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Reshed et al. (Pub. No.: US 2008/0178081 A1; Filed: Jan. 22, 2008) (hereinafter “Reshef”).

Regarding dependent claim 2, Fitzpatrick disclose the method for developing a website by copying another website and for providing tailored assistance for development according to claim 1, wherein after analysis of the copied website by the equipment, at the request of the developer, the software means display stages of website development step-by-step, they teach how to develop a new website (0014; 0075-0094; 0102; 0172). 
Fitzpatrick does not expressly disclose creating a specific video clip for every single webpage, based on user’s operating environment, structure and elements of a specific webpage.
Reshef teach creating a specific video clip for every single webpage, based on user’s operating environment, structure and elements of a specific webpage (0014; 0033).

Regarding dependent claim 4, Fitzpatrick does not expressly disclose the method for developing a website by copying another website and for providing tailored assistance for development according to claim 1, wherein the software of the software means have artificial intelligence means which, at the request of the developer, can assist in developing the website, offer further steps of development for each user, depending on their previous actions while creating webpages.
Reshef teach wherein the software of the software means have artificial intelligence means which, at the request of the developer, can assist in developing the website, offer further steps of development for each user, depending on their previous actions while creating webpages (0014; 0033).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Reshef with Fitzpatrick for the benefit of simplifying the use of commonly website operations, therefore automatically bypassing website complications.
Regarding dependent claim 7, Fitzpatrick does not expressly disclose the method for developing a website by copying another website and for providing tailored assistance for development according to claim 1, wherein a dynamic video clip is developed for any website in an operating environment, after unifying its structure, elements, software means by using artificial intelligence create specific video clip for every single webpage, based on user’s operating environment, structure and elements of a specific webpage.
Reshef teach wherein a dynamic video clip is developed for any website in an operating environment, after unifying its structure, elements, software means by using artificial intelligence create specific video clip for every single webpage, based on user’s operating environment, structure and elements of a specific webpage (0014; 0033).


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768